Title: From Thomas Jefferson to John Shee, 15 March 1808
From: Jefferson, Thomas
To: Shee, John


                  
                     Sir 
                     
                     Washington Mar. 15. 08.
                  
                  You were so kind as to forward me a bill of lading signed by the younger Capt. Hand for 7. boxes & a jar dated Feb. 5. so long a time having elapsed without hearing any thing of him I begin to apprehend some inattention on his part, and the rather as I am told he has been here since that date. will you be so kind as to have some enquiry made and to inform me what has become of the boxes. I salute you with great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               